DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 14 June 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-13, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: Claims 1, 3-6, 9-13, and 22-24 are directed towards a method.
Step 2A, Prong One: Claim 1 recites abstract ideas: discovering a previously unknown unique disease-specific biomarker; comparing against a suitable non-diseased control reference; discovering a previously unknown unique disease-specific biomarker. Steps of discovering and comparing require human abstract thought and reasoning.
Step 2A, Prong Two: These judicial exceptions are not integrated into a practical application because neither claim 1 nor claims 3-6, 9-13, and 22-24 include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no significant effect achieved beyond the abstract idea of classifying a previously unknown disease-specific biomarker as a newly discovered biomarker; the claims require human abstract logic to determine a novel biomarker by comparing against a suitable non-diseased control reference (see claim 1, step d). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-6, 9-13, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, the specification is directed towards the detection of cancer biomarkers but is silent on other disease-specific biomarkers (autoimmune, infectious, injury, etc.). The specification does not define, “diseased state” or “disease” as specific to cancerous diseases. Therefore, given the broadest reasonable interpretation, the scope of claims 1, 3-6, 9-13, and 22-24 encompasses other diseases which are not enabled by the written description as required by 35 USC 112(a). Further, the best mode of selecting a particular nanoparticle relevant to the studied disease state is not enabled.
Second, the specification does not enable one of ordinary skill in the art before the effective filing date of the claimed invention the comparison steps d-e of claim 1 wherein an abstract process of comparing mass spectroscopy data to a non-diseased control reference indicates a previously unknown disease-specific biomarker. Paragraph [0009], Step c. recites, “It will be understood that in order to identify a potential disease-specific biomarker, comparison against a suitable non-diseased control reference can be required.” The specification does not instruct one in the art what the comparison step comprises and further how any similarities, differences, or correlations between the mass spectrometry data compared to the reference would indicate a novel biomarker. Comparison of mass spectrometry data to a standard reference is routine but any relation between the two (correlational, quantitative, electrical, threshold, equivalence, etc.) which may reveal a significant conclusion or realization is unique: One relation between a first mass spectrometry dataset and a reference standard may be positively correlated, for example, while a second mass spectrometry dataset and a reference standard may be quantitatively related (the ratio of relative amounts is significant rather than a correlational trend). The specifics of such analysis require abstract human thought but is also not enabled by the written description.

Claims 1, 3-6, 9-13, and 22-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “diseased state” in claim 1 is a relative term which renders the claim indefinite. The term “diseased state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While an organism that has a disease would qualify as being in a diseased state, it is unclear what would qualify as a disease and therefore the scope of “diseased state” is indeterminate to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, the term “previously unknown unique disease-specific biomarker” in claims 1 and 24 is a relative term which renders the claim indefinite. The term “previously unknown” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0003] of the specification appears to describe methods which are able to detect biomarkers which are difficult to detect due to the “swamping effect” rather than those which were previously unknown. It is unclear who or what is unaware of the previously unknown biomarker and the scope of previously unknown biomarkers continuously changes as new biomarkers are discovered rendering the metes and bounds of the claims indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (US 2013/0052661) in view of Arvizo et al. ("Identifying New Therapeutic Targets via Modulation of Protein Corona Formation by Engineered Nanoparticles," 2012).
In regards to claim 1, Huo discloses a method of discovering a previously unknown unique disease-specific biomarker from a biofluid (“Screening other proteins or biomolecular biomarkers that are unique to cancer and other human diseases can be discovered.”) (para. [0037]), wherein the method comprises: 
a. incubating a plurality of nanoparticles in a biofluid sample (sample solution) taken from a subject in a diseased state (para. [0016]) to allow a biomolecule corona (corona) to form on the surface of said nanoparticles (para. [0023]); 
b. isolating the nanoparticles and surface-bound biomolecule corona (para. [0023]); 
c. analyzing the biomolecule corona to identify (biomarker detection using gold nanoparticle probes) (para. [0041]) an unknown biomarker (“Screening other proteins or biomolecular biomarkers that are unique to cancer and other human diseases can be discovered.”) (para. [0037]).
d. comparing against a suitable non-diseased control reference (the normal healthy mice exhibit significantly higher level of AuNP-adsorbed VEGF than the mice with prostate cancer) ([0036]-[0037]); and
e. discovering a previously unknown unique disease-specific biomarker (“Screening other proteins or biomolecular biomarkers that are unique to cancer and other human diseases can be discovered.”) (para. [0037]).
However, Huo is silent on a method comprising a step c. analyzing the biomolecule corona by mass spectroscopy. 
Arvizo discloses the analogous art of investigating changes in protein coronas around gold nanoparticles and conducting proteomic studies of said coronas by mass spectrometry (abstract). Arvizo teaches that protein coronas may be identified by means of mass spectrometry (p. 2, col. 2, para. 2) and that using mass spectrometry with nanoparticles that form coronas allows detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (p. 3, col. 2, para. 4).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include a step of analyzing the biomolecule corona by mass spectrometry for the benefit of identifying protein coronas by means of mass spectrometry (Arvizo: p. 2, col. 2, para. 2) and using mass spectrometry with nanoparticles that form coronas to allow detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (Arvizo: p. 3, col. 2, para. 4).
In regards to claim 3, Modified Huo-Arvizo discloses a method wherein the nanoparticles are selected from metallic nanoparticles (preferably gold or silver) (Huo: para. [0016]).
In regards to claim 5, modified Huo-Arvizo discloses a method wherein the nanoparticles with surface-bound biomolecule corona are isolated from the biofluid and purified to remove unbound and highly abundant biomolecules (nanoparticle mixture was subjected to 1000,000 x g for 45 minutes at 10°C and the supernatant collected) to allow identification of low abundant biomarkers (pellets were further analyzed for protein identification using MS-MS) (Arvizo: p. 5, col. 2, para. 2).
In regards to claim 12, Modified Huo-Arvizo discloses a method wherein the biomarker is a multiplex panel of disease-specific biomolecule biomarkers (new biomarkers and test methods that can reliably distinguish prostate cancer from benign conditions) (Huo: para. [0035]).
In regards to claim 13, Modified Huo-Arvizo discloses a method wherein the biomarker is a unique biomolecule (new biomarker) (Huo: para. [0035]), meaning that it is a biomolecule that would not have been detected if analysis was carried out directly on biofluid, such as plasma, isolated from the subject.
In regards to claim 22, Modified Huo-Arvizo discloses a method wherein the said disease is cancer (prostate cancer) (Huo: para. [0037]).

Claims 1, 4, 9-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Colapicchioni et al. ("Personalized liposome–protein corona in the blood of breast, gastric and pancreatic cancer patients," 11 September 2015), hereinafter Colapicchioni, in view of Arvizo.
In regards to claim 1, Colapicchioni discloses a method of identifying a biomarker from a biofluid, wherein the method comprises: 
a. incubating a plurality of nanoparticles (liposomes) in a biofluid sample (human plasma (HP) samples) taken from a subject in a diseased state (cancer patients) (p. 182, column 2, para. 3); 
b. isolating the nanoparticles and surface-bound biomolecule corona (by centrifugation) (p. 181, column 1, para. 1);
c. analyzing the biomolecule corona by mass spectroscopy (p. 186, column 1, para. 1);
d. comparing against a suitable non-diseased control reference (healthy group) (p. 182, col. 2, para. 1).
However, Colappicchioni is silent on a single method wherein the method comprises a step e. discovering a previously unknown unique disease-specific biomarker.
Arvizo discloses the analogous art of investigating changes in protein coronas around gold nanoparticles and conducting proteomic studies of said coronas by mass spectrometry (abstract). Arvizo teaches that protein coronas may be identified by means of mass spectrometry (p. 2, col. 2, para. 2) and that using mass spectrometry with nanoparticles that form coronas allows detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (p. 3, col. 2, para. 4).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Colappicchioni to include a step of analyzing the biomolecule corona by mass spectrometry for the benefit of identifying protein coronas by means of mass spectrometry (Arvizo: p. 2, col. 2, para. 2) and using mass spectrometry with nanoparticles that form coronas to allow detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (Arvizo: p. 3, col. 2, para. 4).
In regards to claim 4, Modified Colappicchioni-Arvizo discloses a method of identifying a biomarker from a biofluid according to claim 1, wherein the nanoparticles are liposomes (Colapicchioni: abstract; p. 181, column 1, para. 1).
In regards to claim 9, Modified Colappicchioni-Arvizo discloses a method wherein a change in a biomarker in response to therapy (chemotherapy) is monitored (Colapicchioni: p. 181, column 2, para. 2).
In regards to claim 10, Modified Colappicchioni-Arvizo discloses a method wherein the therapy administered to the subject prior to testing is a drug molecule (chemotherapy) (Colapicchioni: p. 181, column 2, para. 2).
In regards to claim 11, Modified Colappicchioni-Arvizo discloses a method wherein the drug molecule is an anti-cancer compound (chemotherapy) (Colapicchioni: p. 181, column 2, para. 2).
In regards to claim 12, Modified Colappicchioni-Arvizo discloses a method wherein the biomarker is a multiplex panel of disease-specific biomolecule biomarkers (liposome-protein complexes after 1-h incubation with human plasma (HP)) (Colapicchioni: p. 182, column 1, para. 3).
In regards to claim 13, Modified Colappicchioni-Arvizo discloses a method wherein the biomarker is a unique biomolecule (the type of disease has a crucial role in the protein composition of the nanoparticle (NP) corona) (Colapicchioni: abstract), meaning that it is a biomolecule that would not have been detected if analysis was carried out directly on biofluid, such as plasma, isolated from the subject.
In regards to claim 22, Modified Colappicchioni-Arvizo discloses a method wherein the said disease is cancer (Colapicchioni: abstract).
In regards to claim 23, Modified Colappicchioni-Arvizo discloses a method wherein said disease is ovarian cancer (ovarian cancer cells) (Arbizo: abstract). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Colappicchioni in view of Arvizo, as applied to claim 1 above, and further in view of Huo, Colon, et al. ("A Facile Nanoparticle Immunoassay for Cancer Biomarker Discovery," 2011), hereinafter Colon.
In regards to claim 24, modified Colappichchioni is silent on a method wherein the amount of the previously unknown unique disease-specific biomarker is at least 5-fold more than the amount in the non-diseased control reference.
Colon discloses the analogous art of forming a protein corona on gold nanoparticles (AuNPs) (abstract). Colon teaches that cancerous samples (LnCaP) appear to have a higher biomarker level of IgG in the protein corona than in the control (p. 4, col. 2, para. 2-3) and that another biomarker, VEGF, were found to be lower in the protein corona of cancerous samples compared to higher levels in healthy and benign controls (p. 9, col. 2, para 2). Clearly the relative amount of a particular biomarker compared to the amount of the same biomarker in a healthy control is a parameter of interest and which is a result-effective variable and may either have a positive or negative correlation between the diseased sample and a healthy control. 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
	Therefore, it would have been obvious to one with ordinary skill in the art to further modify the combination of Colappichioni-Arvizo to include optimizing the result-effective variable of the relative amount of an unknown, unique disease-specific biomarker compared to a control to be at least 5 fold by routine experimentation to discover the ratio of said unique biomarker to healthy control for the benefit of establishing the basis of diagnosis as is demonstrated as routine by Colon’s figure 3 (Colon: p. 4, col. 2, para. 2-3; p. 9, col. 2, para 2).

Claims 1, 5-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjidemetriou ("In Vivo Biomolecule Corona around Blood-Circulating, Clinically Used and Antibody-Targeted Lipid Bilayer Nanoscale Vesicles," 02 July 2015) in view of Arvizo.
In regards to claim 1, Hadjidemetriou discloses a method of identifying a biomarker from a biofluid, wherein the method comprises: 
a. administering a plurality of nanoparticles to a subject to allow a biomolecule corona to form on the surface of said nanoparticles (abstract); 
b. isolating the nanoparticles and surface-bound biomolecule corona (centrifugation) (p. 8145, column 1, para. 2); and 
c. analyzing the biomolecule corona to identify the said biomarker (mass spectrometry) (p. 8145, column 1, para. 2);
d. comparing against a suitable non-diseased control reference (naïve cells were used as controls) (p. 8154, col. 1, para. 7); and
However, Hadjidemetriou is silent on a method wherein the method comprises administering a plurality of nanoparticles to a subject in a diseased state and a step e. of discovering a previously unknown unique disease-specific biomarker.
Arvizo discloses the analogous art of investigating changes in protein coronas around gold nanoparticles and conducting proteomic studies of said coronas by mass spectrometry (abstract). Arvizo teaches that protein coronas may be identified by means of mass spectrometry (p. 2, col. 2, para. 2) and that using mass spectrometry with nanoparticles that form coronas allows detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (p. 3, col. 2, para. 4).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Hadjidemtriou to include a step of analyzing the biomolecule corona by mass spectrometry for the benefit of identifying protein coronas by means of mass spectrometry (Arvizo: p. 2, col. 2, para. 2) and using mass spectrometry with nanoparticles that form coronas to allow detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (Arvizo: p. 3, col. 2, para. 4).
While Hadjidemetriou does not explicitly state that the CD-1 mice subjects are diseased, the method disclosed is used to study the anticancer drug Doxil because of its established clinical profile for the treatment of various neoplastic indications (abstract; p. 8143, column 2, para. 2). Therefore, administering a plurality of nanoparticles to a subject in a diseased state would have been obvious given the inherency of studying biomarkers related to diseases being treated by drugs such as Doxil as taught by Hadjidemtriou (abstract; p. 8143, column 2, para. 2).
In regards to claim 5, modified Hadjidemetriou-Arvizo discloses a method wherein the nanoparticles with surface-bound biomolecule corona are isolated from the biofluid and purified to remove unbound and highly abundant biomolecules (Liposomes recovered from in vitro and in vivo experiments were separated from excess plasma proteins) (Hadjidemetriou: p. 8153, col. 2, para. 2) to allow identification of low abundant biomarkers (Digested samples were analyzed by LC-MS/MS) (Hadjidemetriou: p. 8153, col. 2, para. 8 to p. 8154 col. 1, para. 1-3).
In regards to claim 6, modified Hadjidemetriou-Arvizo discloses a method wherein the nanoparticles with surface-bound biomolecule corona are isolated from the biofluid and purified to remove unbound and highly abundant biomolecules by a method comprising size exclusion chromatography followed by ultrafiltration (Liposomes recovered from in vitro and in vivo experiments were separated from excess plasma proteins by size exclusion chromatography followed by membrane ultrafiltration) (p. 8153, col. 2, para. 2).
In regards to claim 22, modified Hadjidemetriou-Arvizo discloses a method wherein the said disease is cancer (cancer cells) (Hadjidemetriou: p. 8149, column 1, para. 1).

Response to Arguments
Colon
Applicant’s arguments (see remarks p. 6-7), filed 12 May 2022, with respect to the 35 USC 103 rejections of claims 1, 3, 13, 22 and 24 over Colon (see remarks, p. 6-7), have been fully considered and are persuasive. The rejections of 12 January 2022 have been withdrawn. 

Huo-Arvizo
Applicant's arguments filed 12 May 2022, with respect to the 35 USC 103 rejections of claims 1, 3, 5, 12-13 and 22 over Huo-Arvizo, have been fully considered but they are not persuasive.
Applicant argues that Huo is directed to the detection of known biomolecules in a corona and that the skilled person upon reading Huo paragraph [0037] would understand that the screening relates to using other baiting solutions such as antibodies to detect other target proteins rather than discovery of a previously unknown disease-specific biomarker (remarks, p. 9). 
Expanding the quotation of paragraph [0037], Huo discloses, “Furthermore, it was found from the assay that the AuNP-adsorbed VEGF level is also cancer stage-dependent: the more advanced prostate cancer exhibits lower VEGF level than the early stage prostate cancer. Early stage prostate cancer such as T1c shows similar VEGF level as healthy donors. In conclusion, the analysis of both mice model and human donor samples revealed that the amount of AuNP-adsorbed VEGF is decreased in cancer serum samples. This discovery could potentially lead to a new blood test with improved accuracy for prostate cancer detection. Furthermore, by screening other proteins or bimolecular targets using this assay, it is expected that additional protein or biomolecular biomarkers that are unique to cancer and other human diseases can be discovered. This new assay established in our recent work may be used as a general tool for serum protein biomarker discovery.”
Huo clearly states twice in paragraph [0037] that the assay embodiment which reads on the claimed invention (see rejection of claim 1 over Huo-Arvizo above) may be utilized for the discovery of unknown biomarkers.
Applicant further argues that a skilled person would not combine Huo with Arvizo as Arvizo has nothing to do with biomarkers let alone previously unknown unique disease-specific biomarkers and that Arvizo is directed to identifying therapeutic targets (remarks, p. 9-10).
Arvizo is not relied upon to teach the limitation of discovering previously unknown disease-specific biomarkers as this limitation is already met by Huo (see 35 USC 103 rejection of claim 1 over Huo-Arvizo above). Arvizo discloses forming a protein corona on nanoparticles and, “identify protein composition to provide insight into disease development” (abstract). Arvizo’s disclosure clearly studies biomolecule compositions which indicate the presence and development of disease which is the same in scope as a biomarker and therefore remains as relevant art to one with ordinary skill in the art.

Huo-Arvizo-McKenna
	Applicant’s arguments, see remarks p. 10, filed 12 May 2022, with respect to the rejection of claim 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Hadjidemetriou ("In Vivo Biomolecule Corona around Blood-Circulating, Clinically Used and Antibody-Targeted Lipid Bilayer Nanoscale Vesicles," 02 July 2015) in view of Arvizo (see 35 USC 103 rejection of claim 6 above).

Colappiccioni-Colon
Applicant’s arguments, see remarks p. 11-13, filed 12 May 2022, with respect to the rejections of claims 1, 4, 9-13 and 22-23 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Colappicchioni in view of Arvizo.
	Applicant provides convincing rationale that the deficiencies of Colappicchioni may not be remedied by the teachings of Colon as discussed in the previous office action dated 12 January 2022 (and above) (remarks, p. 11-13) but have now been addressed in view of Arvizo (see rejections above). Further, Applicant argues that the quotation from Colappichioni (p. 186, col. 1, para. 1) is a misguided interpretation given that Colappicchioni does not disclose the precise identification of the proteins on the corona (remarks, p. 12, para. 1) and that the methodology in its entirety regards known proteins (IgG) (remakrs, p. 12, para. 3). 
	However, Colappichioni discloses, “Even though a precise identification of corona proteins goes beyond the scope of this investigation, some considerations can be made. In many previous investigations we applied nanoliquid chromatography to identify and quantify plasma proteins that compose the liposome-protein corona…” (p. 185, col. 2, para. 1 bridging to p. 186). 
Expanding the quotation from p. 186, Colappichioni discloses, “The sequestration of proteins around the NP surface provides and excellent opportunity to probe these proteins that are present in the biological milieu and responsible for tumorigenesis. These proteins are actually detected because of their enrichment on the NP surface, which indicates the relevance of this technology to identify proteins that would otherwise not have been revealed due to low abundance” (p. 186, col. 1, para. 1).  
While Colappichioni fully admits that specific identification is not explicitly performed in the disclosure, said identification has previously been performed (p. 185, col. 2, para. 1) and despite discussing applications of corona formation to concentrate IgG, “The sequestration of proteins around the NP surface,” expands the discussion to applying the disclosed method to other proteins which “have not been revealed due to low abundance” (p. 186, col. 1, para. 1) beyond that of IgG. While Arvizo is relied upon to teach the deficiencies as discussed above, Colappichioni considered alone demonstrates the obviousness to apply the method to previously unknown disease-specific biomarkers and even suggests that it would be obvious to do so.  

Hadjidemetriou-Colon
Applicant’s arguments, see remarks p. 13, filed 12 May 2022, with respect to claims 1 and 21-22 have been fully considered and are persuasive. The rejections of 12 January 2022 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. (“Evaluation of a Novel, Integrated Approach Using Functionalized Magnetic Beads, Bench-Top MALDI-TOF-MS with Prestructured Sample Supports, and Pattern Regonition Software for Profiling Potential Biomarkers in Human Plasma,” 2004), hereinafter Zhang.
Zhang discloses a method of identifying novel, condition-specific protein fingerprints by enriching a subset of plasma proteins using C8-functionalized magnetic beads (abstract). However, Zhang is silent on a method comprising nanoparticles and is silent on any kind of protein/biomolecule corona formation (which is known in the art to be associated specifically with nanoparticles).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797